Title: John F. Watson to Thomas Jefferson, 4 October 1816
From: Watson, John Fanning
To: Jefferson, Thomas


          
            Bank of Germantown Oct 4. 1816
          
          Thomas Jefferson Esqre
          
            
              1816
              To John F Watson 
               Dr—
            
            
              Oct 4 
              for the 11 to 14 Vols of the Edinbg Review now forwarded in 2 packets ⅌ mail & which close the subon
               10 Drs
            
          
         
          Sir
         Be pleased to remit me the amot ⅌ mail in Richmond notes as heretofore 
          Yrs very respectfully
          John F Watson
         
          I determine to send only one vol ⅌ Each successive mail—
          
            W
          
        